 1
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9
     MONICA HECKATHORN,
10                                                        Case No.: 2:17-cv-00703-APG-NJK
11          Plaintiff(s),                                 Order
12   v.                                                   (Docket No. 57)
13
     BODEGA LATINA CORPORATION,
14
            Defendant(s).
15
16         Before the Court is the parties’ joint status report, wherein the parties submit they have
17 reached a settlement. Docket No. 57. The Court ORDERS the parties to file a stipulation of
18 dismissal no later than September 3, 2019.
19         IT IS SO ORDERED.
20         Dated: August 2, 2019
21                                                            _______________________________
                                                              NANCY J. KOPPE
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                   1
